Patterson, J. (concurring):
I concur in the reversal of the order on the ground that this title is doubtful, and a purchaser at a judicial sale should not be required to take it under the circumstances. (Vought v. Williams, 120 N. Y. 253.)
It is very questionable if all the parties were before the court in such a way as'to give it jurisdiction to extinguish the interest of the Powers or their heirs. But if they were, then, under section 1572 of the Code of Civil Procedure, the judgment, to cut off their interests, must provide for the protection of their rights as if they' were known and had appeared; and, under section 1582 of the Code of Civil Procedure, the judgment must direct their portion of the proceeds of the property to be invested for their benefit until claimed by them or their legal representatives.
Ingraham, J., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.